Exhibit 99.1 Cawley, Gillespie & Associates, Inc. petroleum consultants 13, SUITE 100 , SUITE 302 1, SUITE 625 AUSTIN, TEXAS 78729-1707 FORT WORTH, TEXAS 76102-4987 HOUSTON, TEXAS 77002-5008 512-249-7000 817- 336-2461 713-651-9944 www.cgaus.com February 15, 2016 Mr. Mark Fischer President Chaparral Energy, Inc. 701 Cedar Lake Blvd. Oklahoma City, Oklahoma 73114 Re: Evaluation Summary – SEC Pricing Case Chaparral Energy, LLC Interests Total Proved Reserves Certain Oil and Gas Assets - Various States As of December 31, 2015 Dear Mr. Fischer: As requested, we are submitting estimates of total proved reserves and forecasts of economics attributable to the Chaparral Energy, LLC (“Chaparral”) interests in certain oil and gas properties located in various states. Cawley, Gillespie & Associates, Inc. (“CG&A) evaluated the “major” properties, which comprise the top 42 percent of Chaparral’s total proved discounted present value and 91 percent of the total proved discounted present value of Chaparral’s E&P region (as estimated by Chaparral), with tabular results presented in the accompanying tabulations. A composite summary presented below: Proved Proved Proved Developed Developed Developed Non-Producing Non-Producing Proved Total Producing (Shut In) (Behind Pipe) Undeveloped Proved Net Reserves Oil - Mbbl Gas - MMcf NGL - Mbbl Net Revenue Oil - M$ Gas - M$ NGL - M$ Hedge - M$ Severance Taxes - M$ Ad Valorem Taxes - M$ Operating Expenses - M$ Workover Expenses - M$ 3rd Party COPAS - M$ Other Deductions - M$ Exhibit 99.1 Investments - M$ 0 Net Operating Income(BFIT) - M$ Discounted @ 10% - M$ Chaparral Energy, LLC Interests
